Third District Court of Appeal
                               State of Florida

                         Opinion filed June 15, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0931
                       Lower Tribunal No. 18-32866
                          ________________


                         Georges Levy, et al.,
                                 Appellants,

                                     vs.

                   FMF&J Investments, LLP, etc.,
                                  Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

     Colson Hicks Eidson, and Wm. Allen Bonner; Hopple Law Firm, LLLP,
and Stephanie C. Hopple and Patrick R. Hopple, for appellants.

      Brodsky Fotiu-Wojtowicz, PLLC, and Benjamin H. Brodsky, for
appellee.


Before HENDON, MILLER and BOKOR, JJ.

     BOKOR, J.
      Georges and Valerie Levy appeal the entry of final judgment of

foreclosure in favor of FMF&J Investments LLP. 1 The Levys argue that the

trial court abused its discretion by denying their “motion to supplement their

answer to assert counterclaims and crossclaims and to bring a third-party

complaint” as well as their “renewed motion for continuance of trial date.”

We agree that the trial court should have granted a continuance based on

the unavailability of a key witness. 2      Accordingly, we vacate the final

judgment entered by the trial court and remand this matter for proceedings

consistent with this opinion.

                                 BACKGROUND

      The Levys were named as defendants in this mortgage foreclosure

action because of a claimed interest in the subject property by virtue of a

recorded judgment lien. 3       The Levys filed their answer and affirmative



1
  We have jurisdiction. Fla. R. App. P. 9.030(b)(1)(A).
2
   Because we determine that the trial court should have granted a
continuance of the trial under the circumstances present here, we decline to
address the propriety of the denial of the motion to amend. The trial court
relied, in part, on the looming trial date to determine that FMF&J would be
prejudiced by a late amendment. However, with the trial continued, we are
confident that the trial court would address any renewed motion to amend
under the current procedural posture.
3
  FMF&J filed its complaint to foreclose a mortgage against defendants,
TRIUMPH 10801 N. Bayshore Dr., LLC as well as Ignacio and Yaira
Hernandez. Neither TRIUMPH nor the Hernandezes are parties in this
appeal.

                                        2
defenses and, throughout the litigation below, proceeded on the theory that

FMF&J’s interest in the property, mortgage, and promissory note were

fraudulent based on an alleged elaborate scheme between FMF&J, 4

TRIUMPH, and the Hernandezes.

      Counsel for the Levys filed its appearance on October 1, 2019. Two

weeks later, the trial court entered an order setting the matter for trial during

the trial period commencing January 13, 2020.           Subsequent discovery

produced two crucial witnesses for the Levys:          Robin Crawley, former

girlfriend and business partner of Ignacio Hernandez and Debbie Campbell,

Esq., FMF&J’s counsel. Securing Campbell’s attendance at deposition, and

both witnesses’ attendance at trial, created the issues that served as the

basis for the subject motions and, ultimately, this appeal.

      On December 3, 2019, the Levys filed their initial “motion for

continuance of trial date” citing their difficulties with setting Campbell’s

deposition as the basis for their motion. On December 17, 2019, the trial

court entered an order deferring ruling on their motion until calendar call

which ultimately took place on January 9, 2020. On that day, the trial court

granted the Levys’ motion resetting the trial for the period commencing


4
  FMF&J is a company owned and controlled by Francisco and Mari Urteaga
through their company, JFM&F Management, LLC, a Florida limited
company.

                                       3
March 2, 2020. On February 26, 2020, at the next calendar call, the Levys

made an ore tenus motion seeking another continuance of the trial date.

That same day, the Levys filed the subject motion for leave to amend to

assert counterclaims and crossclaims and to bring a third-party complaint.

The ore tenus motion was reduced to writing, filed on February 28, 2020,

and further detailed the Levys’ alleged difficulties in procuring Campbell’s

deposition. On March 2, 2020, after hearing the Levys’ motion to amend as

well as their motion for continuance, the trial court denied both motions in an

unelaborated order. The matter proceeded to trial that same day and, based

on its determination that the note and mortgage were the proper subject of

a foreclosure action, the trial court foreclosed on the note and entered final

judgment in favor of FMF&J. Unsuccessful at rehearing, the Levys filed this

appeal.

                                 ANALYSIS

      On appeal, the Levys challenge the trial court’s rulings as to both their

motion for continuance of trial and their motion for leave to amend. As to the

Levys’ motion for continuance, we find that the trial court abused its

discretion by failing to grant the requested continuance. We recognize that,

“[o]rdinarily, the denial of a motion for continuance is within the sound

discretion of the trial court.” Silverman v. Millner, 514 So. 2d 77, 78 (Fla. 3d



                                       4
DCA 1987). “Special circumstances sometimes exist, however, in which the

denial of a motion for continuance creates an injustice for the movant. . . . [I]n

particular, in cases where the opposing party would suffer no injury or great

inconvenience as a result of a continuance.” Id.

      We review the trial court’s denial of the Levys’ motion for continuance

against the backdrop of Daher v. Pacha NYC, 194 So. 3d 456, 459 (Fla. 3d

DCA 2016):

      [A]ppellate courts have considered several factors when
      reviewing the denial of a motion for continuance. These factors
      include, but are not necessarily limited to, the following: whether
      the denial of the motion results in the movant suffering an
      injustice; whether the underlying cause for the motion was
      unforeseen; whether the motion is based on dilatory tactics; and
      whether, assuming the motion was granted, the opposing party
      would be prejudiced.

The Levys’ motion for continuance alleged significant difficulties in procuring

Campbell’s deposition. Specifically, they asserted that: Campbell initially

claimed to be unavailable throughout the month of December through to

January 15, 2020; after serving Campbell with a subpoena duces tecum

requiring her presence at deposition on December 18, 2019, Campbell filed

a motion for protective order regarding the same; after allowing Campbell

three more days to produce the requested documents, on the night prior to

her deposition, Campbell produced thousands of pages of discovery but, at

deposition, admitted she’d failed to produce any of the attachments to her


                                        5
hundreds of emails; upon the advice of counsel, Campbell unilaterally

terminated her deposition after four hours and refused to negotiate a

continuance; Campbell continued to refuse to schedule the continuation of

her deposition until the trial court heard her motion for “production costs”;

and when Campbell finally sat for the continuation of her deposition on

February 19, 2020, she again failed to produce the attachments to the

hundreds of emails she initially produced. The Levys’ ore tenus motion for

continuance of the trial date was made a mere week after Campbell, once

again, failed to produce the requested documents. Ultimately, the Levys

were once again stymied four days later when, on the day of trial, Campbell

filed a notice of unavailability citing a death in her immediate family. Thus,

the motion for continuance was caused by Campbell’s dilatory tactics rather

than any delay occasioned by the Levys.

     The unavailability of a witness does not in and of itself render a denial

of a motion to continue an abuse of discretion.        However, Campbell’s

absence at trial created an injustice for the Levys, whose case relied in

substantive part on her testimony. Significantly, the Levys maintain that

when they attempted to depose Francisco Urteaga, plaintiff below, he

repeatedly averred it was Campbell who knew the material facts about the

areas of inquiry.   The Levys’ efforts in procuring Campbell’s testimony



                                      6
regarding those material facts were thwarted by Campbell’s dilatory tactics

followed by her notice of unavailability filed on the day of trial. Under these

circumstances, the trial court should have granted the Levys’ continuance.

See id. at 459 (explaining that courts have reversed the denial of a

continuance based on an important witness’s inability to attend trial); see

also Fisher v. Perez, 947 So. 2d 648, 653 (Fla. 3d DCA 2007) (“Denials of

motions for continuances in the face of a sudden unexpected medical

emergency of either counsel, a party, or witness have resulted in reversals

on appeal in this and other courts.”); Yaris v. Hartley, 128 So. 3d 825, 829

(Fla. 4th DCA 2013) (finding that the trial court erred in denying former

husband’s motion for continuance where former husband informed the court

that his sister-in-law was close to death as the basis of his motion).

      Furthermore, FMF&J presents no argument to show that it would be

prejudiced by a continuance. 5 See Lopez v. Lopez, 689 So. 2d 1218, 1219


5
  FMF&J presents no facts to show prejudice from a delay. Instead, it relies
on a legal argument underpinned by an overbroad reading of HSBC Bank
USA, N.A. v. Serban, 148 So. 3d 1287, 1292 (Fla. 1st DCA 2014) (finding no
abuse of discretion in denying HSBC Bank’s motion for continuance where
the homeowner was prejudiced by “the persistent lack of resolution of the
allegations against his property interests”). Specifically, FMF&J argues that
a delay would prevent it from establishing its rights to the property and
therefore it would be prejudiced by a delay. Serban doesn’t stand for this
proposition. Serban languished on the trial docket for five years having been
initiated in 2008 and not set for trial until 2013. Id. at 1289. Further, the
continuance in Serban had no relation to any medical emergency or

                                      7
(Fla. 5th DCA 1997) (“If evidence exists that some severe harm or prejudice

to the other party will occur by granting the motion, it is appropriate to deny

it. But in this case, there was no showing that [the opposing party] would

have been harmed by a brief delay.” (citations omitted)).

                                  CONCLUSION

      Because we determine that the Levys’ motion was not based on their

own lack of due diligence, but rather on Campbell’s dilatory tactics as well

as the unforeseen circumstances surrounding the death in her immediate

family, and because she was a material witness, we find that the trial court

should have granted the Levys’ request for a continuance. Therefore, we

vacate the final judgment of foreclosure and remand for proceedings

consistent with this opinion.

      Reversed and remanded.




unforeseen event since plaintiff’s counsel knew a week or more in advance
that his client would not be supplying a witness for trial. Id. at 1292. Here,
the original complaint was filed in 2018 and the matter set for trial in the
beginning of 2020. Most importantly, Campbell’s unavailability at trial was
the result of a death in her immediate family. There was no way the Levys
could have known about these circumstances revealed to them on the day
of trial.

                                      8